 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8    CAMERON J. ELLIS,

 9                                  Petitioner,            Case No. C18-1537-RAJ

10           v.
                                                           ORDER DISMISSING ACTION
11    STATE OF WASHINGTON,

12                                  Respondent.

13

14          The Court, having reviewed petitioner’s petition for writ of habeas corpus, the Report and

15   Recommendation of James P. Donohue, United States Magistrate Judge, and the remaining

16   record, hereby finds and ORDERS:

17          (1)     The Court adopts the Report and Recommendation.

18          (2)     Petitioner’s petition for writ of habeas corpus (Dkt. 8-1) and this action are

19   DISMISSED without prejudice for failure to exhaust state court remedies.

20          (3)     Petitioner’s application to proceed with this action in forma pauperis (Dkt. 8), and

21   his motion to appeal his judgment (Dkt. 8-2), are DENIED as moot.

22          (4)     In accordance with Rule 11 of the Rules Governing Section 2254 Cases in the

23   United States District Courts, a certificate of appealability is DENIED.
     ORDER DISMISSING ACTION
     PAGE - 1
 1         (5)    The Clerk is directed to send copies of this Order to petitioner and to the

 2   Honorable James P. Donohue.

 3         DATED this 13th day of March, 2019.

 4

 5
                                                        A
                                                        The Honorable Richard A. Jones
 6                                                      United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER DISMISSING ACTION
     PAGE - 2
